DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-24, 31-39, and 45-47 have been rejected.
Response to Arguments1
The Abstract and Historical Roots of Blockchain which are NOT Explained Away by Applicant.
Applicant allegedly quotes the Office Action on p. 4.2 Applicant is correct that the Examiner is making a point with Fitzpatrick, Menezes, and Pandya as consistent with the prosecution history. See, e.g., Final Rejection (05/31/2022) at paras. 10–15, Final Rejection (02/11/2022) at paras. 5–9, Non-Final Rejection (11/03/2021) at paras. 6–9.
When reviewing the arguments, Applicant does NOT dive headlong into the NPL.3 To further point out Applicant silence, Examiner will further expound on the history of Blockchain.

The Abstract and Historical Roots of Blockchain which are NOT Explained Away by Applicant.

    PNG
    media_image1.png
    420
    561
    media_image1.png
    Greyscale
(FF1) Fitzpatrick directed towards, as indicated by its TITLE, “Banking on Stone Money: Ancient Antecedents to Bitcoin.” This Anthropology Article4 focuses on the people of Yap, called the Yapese. Id. at p. 1. These people used what is referred to as “stone money” also called rai.  Id. at p. 1. Like Bit-coin, which is a “coin” (per the name), the rai were considered “extremely valuable”. Id. at p. 1. A picture of rai is reproduced below from Fitzpatrick at p. 2.

(FF2) The people of Yap have been studied with economic and financial sectors as this stone money has “similarities…with…blockchain.” Id. at p. 1 (emphasis added). Specifically, Fitzpatrick et al. argues that blockchain and cryptocurrencies are NOT “recent innovations,” and instead argue a reversal. Id. at p. 2. That is, the stone money used by ancient peoples instead are an “inspiration” for blockchain. Id. at p. 2. This stone money is a type of “Money”, Id. at p. 4 (Section TITLE), as it provides: (i) medium of exchange, (ii) store of value, and (iii) measure of value. Id. at p. 5. 
(FF3) Specifically, the “shared ledger” by the Yap people was used to track ownership of rai orally.5 Id. at p. 2; see also Instant Spec. at TITLE (“…LEDGER PROTOCOL…COMMERCE”), 0002 (“ledger protocols”). Page 9 of Fitzpatrick goes into detail on the relationship between the distributed ledger of blockchain versus the ledger of the Yap. That is, both blockchain and rai, through the use of the ledger, preclude the social problem of “double-spending” the money. Id. at p. 9. 
As discussed above, the blockchain claimed and its use relates ONLY to the use of economic transactions. (FF1-FF2.) The blockchain as a whole only solve business problems, not technology problems with double spending. (FF3.) With respect to any cryptography, the cryptography is at a high level with no detail and, indeed, cryptography and its keys are solely abstract ideas as indicted in Pandya and Menezes.

Under Prong One, Applicant’s Arguments are NOT Convincing as Applicant cites to Inapposite Caselaw.
Applicant’s inapposite case law starts with DDR. Specifically, Applicant focuses on the opinion’s holdings of Internet and pre-Internet. Rm. at 9. This case is not on point. Applicant, first, has not pointed to any claim language to liken the Internet problems in DDR to the instant claims. Further, Applicant fails to acknowledge the holdings in DDR related to an additional element of a “active link”, which the claims do NOT recite. See DDR Slip Op. at p. 5 (claiming “active link”).
Applicant then cites to Enfish. Rm. at 11. Again, Enfish is not on point as Enfish was directed towards an IMPROVED database. Applicant submits that the distributed ledger is analogized to Enfish. Rm. at 11–12. Specifically, they allege the improvement is in a “flexible and broadly applicable incentive unit of value.” Rm. at 12 (underlining omitted; bolding added). This is an improvement to a business process, not technology.
Applicant also argues that the blockchain is updated in “real-time”. The real time update does not help Applicant’s position, it hurts their position. As discussed above, the oral ledger of the Yap-people talk and share ledger information in real time. (FF3.) 

Under Prong Two, Applicant’s Arguments are NOT Convincing because the reward program is Abstract and provides NO Technical Detail.
Applicant submits that, under Prong 2, the value is flexible and solves a need within the art. Rm. at 13. Specifically, Applicant focuses on a “mechanism”. Rm. at 14 (citing Spec. at 0030). The Spec. has no technical detail. Examiner is reproducing Fig. 1 below.

    PNG
    media_image2.png
    470
    695
    media_image2.png
    Greyscale

The blockchain is at a high level with no detail other than a cloud. Similarly, the “platform” 10 is just a box with two empty boxes 16 and 13. Fig. 2 is similar in that is has more boxes that are empty. There is NOTHING in the Spec. that discloses inventive programming that links the blockchain to the platform.

Under Step 2B, Applicants Neither Recites nor Discloses Palpable Computer technology
Applicant submits that the case is like Research Corp. Rm. at 14. Applicant, like under Step 1, argues that the inventive value provides technological improvement. Rm. at 14. Applicant, like under Step 1, argues there is a need in the art. These are business improvements, not technological ones.
Applicant cites to McRo and argues the ordered combination is unconventional. This case is not like McRo as McRo dealt with simulations whereas this case deals with commerce.

Conclusion.
101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24, 31-39, and 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-24 and 46 are directed to a system. Claims 31-39, 45, and 47 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards creating and maintaining a score, which is an abstract idea of organizing human activity. Claims 21 and 31 recite “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program” which are grouped within the “certain methods of organizing human activity.” Reading in light of the Spec. (0003), the Examiner finds there is no improvement to technology. With respect to the newly added language of “more physiological behavior event,” this language only serves to define data in the datastore and only serves to further a business function, not a technological improvement.
The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as servers and devices merely uses a computer as a tool to perform an abstract idea. Specifically, the servers and devices performs the steps or functions of “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program” as a tool to implement the abstract idea. With respect to the newly added language of “real time,” this does not improve computer technology. That is, these do not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the servers and devices performs the steps or functions of “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Dependent Claims
Dependent claims further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Additionally, claims 32 and 33 further claim the abstract ideas, without any limit, transaction and non-transactional events. These claims continue to further expound on a fundamental economic idea. Other dependent claims 22-24 (blockchain) and 34-36 (digital wallets and platforms) recite additional elements but the additional elements fail to improve the functioning of the computer. MPEP 2106.05(a). Other dependent claims 37-39 (currency exchanging) further continue down the route of directing the claims towards the abstract idea of exchanging currency which is a fundamental economic practice. Claims 45, 46, and 47 only serve to further business functions. Therefore, the dependent claims are also not patent eligible. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (11/30/2022) are herein referred to as “Rm.”
        2 Applicant merely uses the word “Office Action” and does not provide any date. The most recent Final is dated (05/31/2022) and p. 4 does not use this language. It appears Applicant has not update arguments and may be referencing another O.A.
        3 These three (3) references were entered in 09/22/2020.
        4 This was cited in the American Anthropological Association in 2019.
        5 Examiner’s §101 rejection focuses on economic ideas and commerce; however, since blockchain is performed orally by early societies, it may be argued that this is an idea done reasonably within the mind.